Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
2. Claims 1, 25 are amended. Claims 3, 5, 6, 10, 15, 18, 22, 24, 27 are canceled. Claims 13, 14, 16, 17, 19-21, 23, 25, 26, 28 are withdrawn.
It is noted that claim 1 does not have the proper claim status identifier and is considered “(currently amended)” (See MPEP 714).
Claims 1, 2, 4, 7-9, 11, 12 are under consideration.

Claim Rejections - 35 USC § 112
3. (previous rejection, withdrawn) Claims 1, 2, 4, 7-9, 11, 12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Double Patenting
4. (previous rejection, withdrawn) Claims 1, 2, 4, 7-9, 11, 12 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16, 18-20, 26, 36 of copending Application No. 16/608308 in view of Ciaramella et al. (previously cited).
Applicant contends: the rejection should be held in abeyance until the claims are deemed allowable. 
In view of applicant’s amendments, the rejection is withdrawn.

EXAMINER'S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 1, 2, 4, 7-9, 11, 12 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 2/4/2021, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 13, 14, 16, 17, 19-21, 23, 25, 26, 28 directed to Group II non-elected without traverse.  Accordingly, claims 13, 14, 16, 17, 19-21, 23, 25, 26, 28 have been cancelled.

Reasons for Allowance
6. The following is an examiner’s statement of reasons for allowance: the composition as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. Claims 1, 2, 4, 7-9, 11, 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648